TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-04-00556-CR




Reginald Sutton, Appellant

v.

The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT
NO. 3031315, HONORABLE JON N. WISSER, JUDGE PRESIDING




O R D E R
PER CURIAM
Appellant’s third motion for extension of time to file brief is granted in part. 
Appellant’s counsel, Mr. D. H. Wannamaker, is ordered to tender a brief in this cause no later than
July 22, 2005.  No further extension of time will be granted.
It is ordered June 16, 2005.
 
Before Chief Justice Law, Justices Patterson and Puryear
Do Not Publish